All concurred, except Kruse, J., who dissented on the ground that even if the statute applies the facts found in the eighteenth and nineteenth findings of fact show that there was not an abandonment of the street, within the meaning of the statute,* and that so far as the facts contained in the third conclusion of law are at variance with the facts found in the eighteenth and nineteenth findings of .fact the latter must control. (See Nickell v. Tracy, 184 N. Y. 386.)

See 1 R. S. 520, § 99, as amd. by Laws of 1861, chap. 311, and re-enacted in Highway Law (Laws of 1890, chap. 568), § 99.&emdash; [Rep.